        Case 3:20-cv-01193-IM         Document 17-1       Filed 07/28/20       Page 1 of 4




                           DECLARATION OF GABRIEL RUSSELL


I, Gabriel Russell, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1.     This declaration is based on my personal knowledge and information made available to
me in the course of my official duties.

2.      I am the Federal Protective Service (FPS) Regional Director for Region 10. In that role, I
supervise the Federal Protective Service in the states of Washington, Oregon, Idaho, and Alaska.
I also command the US Department of Homeland Security (“DHS”) Rapid Deployment Force
for Operation Diligent Valor in Portland Oregon.

3.      Protests have been ongoing regularly in downtown Portland since May 26, 2020. These
daily daytime protests, largely peaceful, have regularly been followed by nightly criminal
activity in the form of vandalism, destruction of property, looting, arson, and assault.

4.       Federal buildings and property have been the targets of many of these attacks, including
the Mark O. Hatfield Federal Courthouse, the Pioneer Federal Courthouse, the Gus Solomon
Federal Courthouse, the Immigration and Customs Enforcement (“ICE”) Building, and the Edith
Green Wendall Wyatt Federal Office Building. Officers protecting these properties have also
been subject to threats, rocks and ball bearings fired with wrist rockets, improvised explosives,
aerial fireworks, and commercial grade mortars, high intensity lasers targeting officer’s eyes,
thrown rocks, full and empty glass bottles, and balloons filled with paint and other substances
such as feces. Some of those officers have been seriously injured. For instance, one officer was
struck in the head and shoulder by a protestor wielding a two-pound sledgehammer when the
officer tried to prevent the protestor from breaking down a door to the Hatfield Courthouse.
Another officer was hit in the leg with a marble or ball bearing shot from a high-powered wrist
rocket or air gun, resulting in a wound down to the bone. Other officers may suffer permanent
vision impairment from laser attacks. To date, one hundred and eighteen injuries have been
reported to federal law enforcement officers to include broken bones, hearing damage, eye
damage, puncture wounds, lacerations, chemical and other burns, a dislocated shoulder, sprains,
strains and contusions.

5.      All DHS law enforcement officers engaged in protecting federal facilities within Portland
are doing so under the Secretary of Homeland Security’s authority provided in 40 U.S.C. § 1315.

6.      In response to this increase in damage to federal property and assaults on federal law
enforcement officers, DHS deployed more officers to Portland for the purposes of protecting
federal buildings and property. There are currently three hundred and forty-four federal law
enforcement officers from the FPS, ICE, Customs and Border Protection (CBP), and the US
Marshals Service (USMS) protecting federal facilities in downtown Portland. From May 27,
2020 until July 3, 2020 officers were stationed in a defensive posture intended to de-escalate
tensions by remaining inside federal buildings and only responding to breach attempts or other
serious crimes while the Portland Police Bureau dealt with criminal conduct in the public streets.
This attempt to de-escalate was unsuccessful and an increasingly violent series of attacks
culminated in a brazen attack to break into and set fire to the Hatfield Courthouse in the early
        Case 3:20-cv-01193-IM         Document 17-1       Filed 07/28/20     Page 2 of 4




morning hours of July 3, 2020. A team of violent individuals used teamwork and rehearsed
tactics to breach the front entry of the Courthouse by smashing the glass entryway doors. The
individuals threw balloons containing an accelerant liquid into the lobby and fired powerful
commercial fireworks towards the accelerant in an apparent attempt to start a fire. In response to
the increasingly violent attacks, on the morning of July 4th, the DHS Rapid Deployment Force
implemented tactics intended to positively identify and arrest serious offenders for crimes such
as assault, while protecting the rights of individuals engaged in protected free speech activity.

7.      Since July 4, 2020, the nightly violence has continued to intensify, including on the
nights in July in which plaintiffs in this action have described encounters with federal law
enforcement.

8.       On the evening of July 11, 2020 into the early morning of July 12, 2020, protesters near
the Hatfield Courthouse grew to approximately 300 people. A barrier of police tape was
established across the front of the Hatfield Courthouse and protesters were ordered not to
trespass on federal property but refused to comply with that command. Commands were made
utilizing a long-range acoustic device that is audible even with loud crowd noises. A joint team
of FPS, CBP, and USMS deployed and made an arrest for trespass and protesters swarmed the
officers. FPS officers deployed less-lethal projectile rounds to allow the arrest team to safely
withdraw from federal property. The protestors responded by throwing items that posed a risk of
officer injury, including rocks, glass bottles, and mortar-style fireworks, and pointing lasers at
law enforcement personnel. One protester encroached on a police barrier, refused to leave, and
became combative while detained. A crowd of protesters swarmed the officers and tear gas was
deployed to protect officers as they withdrew to the Hatfield Courthouse. Another protester
trespassed on the steps of the Hatfield Courthouse and when engaged by officers the subject
swallowed a large number of narcotics. The subject began to convulse, and EMS was requested
to treat the subject.

9.      During that same night, FPS gave protesters more warnings to stay off federal property,
and to cease unlawful activity. Tear gas was deployed again to push protestors back from the
Hatfield Courthouse. FPS contacted the Portland Police Bureau (“PPB”) who informed us they
were preparing to declare an unlawful assembly. By this time the size of the group had
diminished to approximately 100 people. Federal law enforcement teams from Hatfield
Courthouse and Edith Green Federal Building pushed the crowd towards the park across from
the facilities. The PPB arrived and closed all roads in the vicinity of the facilities. There were
multiple attacks throughout the night of commercial grade lasers against officers’ eyes, thrown
hard objects including rocks and glass bottles. Federal officers made seven arrests including
three for assault on an officer and others for failure to comply with lawful orders. The PPB
declared an unlawful assembly and began making arrests for failure to disperse. FPS also made
dispersal orders on federal property and cleared persons refusing to comply with these orders at
the same time.

10.      On the night of July 14, 2020, 200 to 300 demonstrators set up barricades across the
street from the Hatfield Courthouse. Not long thereafter, a large part of the group began
attempting to destroy federal property and to force federal law enforcement officers out of the
buildings. Three individuals attempted to forcibly enter the Edith Green federal building through
the employee entrance. A group blocked federal law enforcement officers from entering that
        Case 3:20-cv-01193-IM        Document 17-1       Filed 07/28/20     Page 3 of 4




building, and other federal officers who came to assist came under assault by individuals
throwing canned food and other hard objects and refusing to comply with orders. After initially
retreating, federal law enforcement officers pushed the group back toward the Hatfield
Courthouse, and federal officers within the Hatfield Courthouse deployed to assist returning all
other federal officers to safety.

11.     On the night of July 17, 2020, a crowd ranging from 700 to 1,000 people gathered at or
near federal properties, including the Hatfield Courthouse and the Edith Green federal building.
Some of these individuals engaged in criminal activities, including: repeatedly pulling down
fencing around those federal properties and using it to block the emergency exits of those
buildings and the streets, shooting commercial grade fireworks at federal properties, and
targeting law enforcement personnel with powerful green lasers and strobe lights. Working in
coordination with PPB, which declared an unlawful assembly, federal law enforcement
personnel dispersed violent groups on four occasions using crowd control devices. FPS arrested
an individual for failure to comply with a lawful request.

12.      On the night of July 19, 2020, a crowd of over 1,000 protestors gathered around federal
buildings. Once again, groups of well-organized violent opportunists removed fencing from
around the Hatfield Courthouse and attempted to use the fencing to trap the Courthouse’s
occupants inside. They then attempted to set fire to the Courthouse. Vandals also used air spray
paint and a variety of hard objects to damage the federal buildings. Federal law enforcement
officers exited the Courthouse and ordered the crowd to move back. Those officers then used
crowd control devices to push the violent opportunists off of federal property and back across the
street while they continued to assault federal law enforcement officers with lasers and
commercial-grade fireworks. One officer suffered a penetrating wound from a round projectile
that appeared to be consistent with attack from a high-powered wrist rocket slingshot or an air
rifle. Later on, violent groups again attempted to barricade the Courthouse doors, and a fire was
lit in the Courthouse plaza. Federal law enforcement again deployed from the Courthouse and
the Edith Green federal building. They ordered the crowds back and used crowd control devices
when crowds again assaulted the officers and refused to retreat. Officers extinguished the fire
and arrest one individual on suspicion of arson and trespass. One federal law enforcement agent
was injured, requiring him to be taken to a hospital for sutures.

13.      On the night of July 21, 2020, approximately 2,000 people gathered in front of the
Hatfield Courthouse and the Edith Greene federal building, including a well-organized group of
at least 500 agitators. Violent opportunists attempted to use vehicles and other objects to block
law enforcement actions in and around the Courthouse. They also attempted to set the
Courthouse on fire, block the Courthouse exits, and breach the Courthouse. They were able to
break through two layers of plywood protecting the front entrance of the Courthouse and were
breaching the glass doors before being pushed back; one individual also attempted to throw
Molotov cocktails into the breached areas. Federal law enforcement officers deployed from the
Courthouse on several occasions to disperse the violent crowd from around the building and to
put out fires. On each occasion, federal law enforcement officers were assaulted, including with
two Molotov cocktails, rocks, bricks, fireworks, and other hard objects. Individuals also used
leaf blowers to redirect smoke and gas back toward law enforcement personnel. Nine people
were charged for criminal acts at the Courthouse that evening, and one federal law enforcement
officer was injured.
        Case 3:20-cv-01193-IM         Document 17-1        Filed 07/28/20     Page 4 of 4




I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

                                                      Dated: July 28, 2020


                                                      GABRIEL RUSSELL
